Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-19 are objected to because of the following informalities:  
Claims 2-18 recite “An apparatus as claimed in claim [X]” and should recite “The apparatus as claimed in claim [X]”.  Similarly claim 19 recites “an apparatus as claimed in claim 1” and should recite “the apparatus as claimed in claim 1”.
Claims 2-4, 6-9 and 11-18 use the term “its” to refer to a previous element and should use the actual name of that previous element.
Claim 7 contains a parenthetical in the third line (that the bleed valve is exposed to), which should be removed.
Claim 10, line 4 has a space between the “chamber” and the comma which should be removed.
Claim 13 describes the interaction of elements “as aforesaid” twice in the claim.  If a limitation is previously described in a base claim, that limitation does not need to be reiterated. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “pressurized air”.  It is unclear if this is the pressurized air described as “a first source of pressurized air” in base claim 1 or a new element.  Clarification is required.
Claims 8 and 9 recite “a given or predetermined threshold pressure”.  It is unclear if this is the same as the predetermined threshold described in base claim or a second threshold.  Clarification is required.
Claims 15-18 recite “the sealing member”.  There is insufficient antecedent basis for this limitation.  Further it is unclear if this refers to the “member” described in the respective base claims or if it introduces a new element.  Clarification is required.
Claims 10 and 13 recite “the member”.  It is unclear if this refers to the previously claimed “member” or “resilient member”.  Clarification is required.  This issue could be eliminated by calling the “member” something with an adjective, e.g. first, moveable, stationary, etc. when first introduced and consistently referring to the various members thereafter with their adjectives.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sullivan (US Patent 4,251,985).
Regarding claim 1, Sullivan discloses an apparatus (figure 2) for use in a gas turbine engine (col. 1, l. 4), comprising: 
a bleed valve (Annotated figure 2, bleed valve in square), wherein in use the bleed valve is exposed to a first source of pressurised air (flow from 49), and the bleed valve is movable between an open position (shown in figure 2), in which the bleed valve permits a flow of air from the first source of pressurised air through the bleed valve (first pressurized air flows through bleed valve and out 51) and a closed position (when 52 makes contact with 54), in which the bleed valve does not permit a flow of air from the first source of pressurised air through the bleed valve (when 52 is seated in 54 air cannot flow through the bleed valve to 51); and 
an intermediate valve (98) operatively connected to the bleed valve (figure 2) and configured to selectively open and close the bleed valve (when 98 is engaged 74 presses diaphragm 68 and closes the bleed valve), wherein the intermediate valve is configured in a mode of operation to close the bleed valve based on the air from the first source of pressurised air exceeding a predetermined threshold (Intended use.  Figure 2 shows a portion of the first source of pressurized air flows through 82 to 94 into 128 through 130 to move 98 when it has reached a pressure high enough to overcome the preload force of the elements in 98).  

    PNG
    media_image1.png
    647
    816
    media_image1.png
    Greyscale

Regarding claim 2, Sullivan discloses wherein the bleed valve comprises a movable abutment (52) that moves between first (shown in figure 2) and second positions (when 52 seats in 54), wherein in the first position the bleed valve is in its open position (Figure 2), and in its second position the bleed valve is in its closed position (when 52 is seated in 54 air cannot flow through the bleed valve to 51).  
Regarding claim 3, Sullivan discloses wherein the bleed valve further comprises a resilient member (64) configured to urge the movable abutment to its first position in which the bleed valve is open (see figure 2).  
Regarding claim 4, Sullivan discloses wherein the bleed valve further comprises a chamber (area within 60 and lower part of 84) configured to receive pressurised air (see 112 
Regarding claim 5, Sullivan discloses a first valve (150) configured to selectively supply a second source of pressurised air to the intermediate valve via an output of the first valve (Intended use.  When the pressure in 156 is higher than the pressure in 82, the air will flow from 156 to 128 and to intermediate valve 98).  
Regarding claim 19, Sullivan discloses a gas turbine engine (col. 4, l. 4) comprising an apparatus as claimed in claim 1 (see rejection of claim 1 above).  
Allowable Subject Matter
Claims 6-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art are Sullivan and Sennoun et al. (US 2012/0216545).  Sullivan teaches the invention as described in claims 1-5,  but fails to teach the intermediate valve being configured to fluidly connect the output of the first valve to the chamber of the bleed valve.  While this is an intended use of the product, the prior art must show structure that is capable of performing that function and Sullivan’s system has an intermediate valve which blocks flow from the first valve to the bleed valve.  Sennoun teaches a system with three valves in series (112, 54 and 78); however none of the valves can be configured to selectively open and close one 
Claims dependent thereon inherit the allowable subject matter of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741